Citation Nr: 0122422	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cataract, left eye 
(claimed as residuals of a left eye injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim.


REMAND

On his VA Form 9, Appeal to the Board, the veteran reported 
that he wanted to appear at a personal hearing before a 
Member of the Board at a local VA office (hereinafter, 
"Travel Board hearing") in conjunction with his appeal.  
Thereafter, in July 2001, the veteran stated that he would 
attend a videoconference hearing at the local level in lieu 
of a Travel Board hearing.  Accordingly, such a hearing was 
scheduled for August 16, 2001.  However, the record indicates 
that he failed to appear.  By a statement received at the 
Board on August 21, 2001, the veteran requested that his 
videoconference hearing be rescheduled in order to allow his 
treating physician to provide him with a medical opinion 
regarding his claim.

By correspondence dated August 21, 2001, the veteran was 
informed that his motion for a new hearing was granted.  

Since videoconference hearings are scheduled by the RO (See 
38 C.F.R. §§ 20.700, 20.704(a)), this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.  
A copy of the notice to the veteran of 
the scheduling of such a hearing should 
be placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a videoconference hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.  The purpose of this remand 
is to afford the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




